DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-9, 11 & 14-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mccullough et al. (# US 2013/0236656).
Mccullough et al. discloses:
1. An adhesive gold ink ([0050]) comprising: 
a gold complex, the gold complex including a first ligand and a second ligand ([0007]), wherein the first ligand is a thioether, a phosphine, or an amine ([0013]) that volatilizes upon heating at a temperature of 200° C. or less ([0014]); and 

wherein the ink is clear and substantially free of particles ([0020]; [0060]; [0141]; [0151]).
2. The adhesive gold ink of claim 1, wherein the ink is totally free of particles, including nanoparticles and microparticles ([0020];[0060]).
5. The adhesive gold ink of claim 1, comprising 20 to 25 wt. % gold based on the total weight of the adhesive gold ink (at least 25%; [0105]).
7. The adhesive gold ink of claim 1, wherein the second ligand is a carboxylate represented by —O—C(O)—R, wherein R is an alkyl group having 10 carbon atoms or less, or 5 carbons or less ([0015]).
8. The adhesive gold ink of claim 1, wherein the ink shows a single sharp decomposition transition beginning at a temperature of 200 °C. or less (150 °C or less; [0015]).
9. The adhesive gold ink of claim 1, wherein the ink shows a single sharp decomposition transition beginning at a temperature of 150 °C. or less (150 °C or less; [0015]).
11. The adhesive gold ink of claim 1, wherein the ink has a viscosity measured at 25 °C. of 25 cps or less (500 cps or less; [0113]).
14. A method for forming a conductive trace on a substrate ([0029]:depositing an ink on a substrate, wherein the ink comprises a composition described above, and reducing the composition to produce a metallic conductive film), the method comprising: depositing the adhesive gold ink according to claim 1 on a substrate (([0032]; [0179]; 
15. The method of claim 14, wherein the depositing step is carried out by inkjet deposition ([0032]).
16. The method of claim 14, wherein the reducing is carried out by heating at a temperature of 200 °C. or less (heating at temperature less than 200 °C; [0033]).
17. The method of claim 14, wherein the metallic conductive film is in the form of a line with a conductivity of at least 1,000 S/m ([0034]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (# US 2013/0236656) in view of Taguchi (# US 2004/0089197).
Mccullough et al. discloses all the limitation of the adhesive gold ink except:
3. The adhesive gold ink of claim 1, wherein the mixed solvent system further comprises a thiolalkyldiol.
10. The adhesive gold ink of claim 1, wherein the mixed solvent system is an aqueous solvent system comprising at least one alkyl alcohol, at least one diol, at least one amine, at least one thiolalkyldiol, and at least one surfactant, wherein the at least one alkyl alcohol, the at least one diol, and the at least one thiolalkyldiol are not the same.
12. The adhesive gold ink of claim 1, comprising 10 to 15 wt. % of the gold complex, based on the total weight of the adhesive gold ink.
Taguchi teaches that:
3. An ink jet recording gold ink ([0006], [0054]: an inkjet recording ink...M is preferably...a metal element such as...Ag,Au...) wherein the mixed solvent system further comprises a thiolalkyldiol ([0146]: thiodiglycol (thiodiglycol is known thiolalkyldiol as disclosed in Applicants current specification at [0076])). 
10. An inkjet recording gold ink ([0006], [0054]: an inkjet recording ink...M is preferably...a metal element such as...Ag, Au...) wherein the mixed solvent system is an aqueous solvent system ([0146];the water-miscible organic solvent...These water-miscible organic solvents can be used in combination of two or more thereof) 
It would have been obvious to one of ordinary skill in the art to have supplied the solvent mixture comprising thioalkyldiol of Taguchi in the ink of McCullough et al. to provide a uniform ink solution (see Taguchi [0144]).
With respect to claim 12, It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate 10 to 15 wt. % of the gold complex, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (# US 2013/0236656) in view of Walker (# US 2015/0299489).
Mccullough et al. discloses all the limitation of the adhesive gold ink except:
4. The adhesive gold ink of claim 1, wherein the first ligand is a thioether.
Walker teaches that:

It would have been obvious to one of ordinary skill in the art to use the thioether of Walker inks in the ink of McCullough et al. to provide an ink composition with the desired properties, such as a solid ink that metals at low temperature ([0006]).

Claims 6 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mccullough et al. (# US 2013/0236656) in view of Atanassova et al. (# WO 03/032084 A2).
Mccullough et al. discloses all the limitation of the adhesive gold ink except:
6. The adhesive gold ink of claim 5, wherein the second ligand is a halide.
18. The method of claim 14, wherein the substrate is a flexible textile substrate comprising a knit, woven, or nonwoven fabric comprising fibers of polyester, polyamides, spandex, nylon, Evolon®, elastane, cotton, cellulose, silk, wood, wool, or blends thereof.
19. The method of claim 18, wherein the adhesive gold ink conformally coats the fibers of the flexible textile substrate
20. The method of claim 18, wherein depositing the adhesive gold ink is by inkjet printing on the flexible textile substrate that is heated to a temperature of about 30 °C. to about 90 °C.
Atanassova et al. teaches:

18. The method of claim 14, wherein the substrate is a flexible textile substrate comprising a knit, woven, or nonwoven fabric comprising fibers of polyester, polyamides, spandex, nylon, Evolon®, elastane, cotton, cellulose, silk, wood, wool, or blends thereof (page: 38, line: 10-20).
19. The method of claim 18, wherein the adhesive gold ink conformally coats the fibers of the flexible textile substrate (page: 39, line: 4-26).
20. The method of claim 18, wherein depositing the adhesive gold ink is by inkjet printing on the flexible textile substrate that is heated to a temperature of about 30 °C. to about 90 °C (not greater than 100 °C; page: 38, line: 1 to 27).
It would have been obvious to one of ordinary skill in the art to use the halide ligand of Atanassova et al. with the ink of McCullough et al. to provide an inkjet deposition of conductive features using ligands that eliminate cleanly upon precursor conversion and escape completely from the substrate (see page 17, line :22-24).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (# US 2013/0236656) in view of Knox et al. (# US 2016/0381844).
McCullough et al. discloses all the limitation of the adhesive gold ink except:
21. The method of claim 14, further comprising, after curing the adhesive gold ink: coating at least a portion of the conductive pattern with a protective dielectric coating.
Knox et al. teaches: 
21. The method of claim 14, further comprising, after curing the adhesive gold ink: coating at least a portion of the conductive pattern with a protective dielectric coating ([0155]: a protective-ink mechanism 120...coating materials may be of type acrylic, polyurethane, silicone to name a few (each listed coating is inherently dielectric)). 
It would have been obvious to one of ordinary skill in the art to use the protective coating of Knox, with the adhesive gold ink of McCullough et al. wherein the protective dielectric coating as applied after the curing to protect the cured surface from scratches (see Knox, [0155]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. The adhesive gold ink of claim 1, comprising: 
10 to 15 wt. % of the gold complex; 
15 to 25 wt. % of the at least one alkyl alcohol; 
10 to 15 wt. % of the at least one diol; 
1 to 3 wt. % of the at least one amine; 
1 to 5 wt. % of the at least one thiolalkyldiol; and 
less than 0.1 wt. % of a surfactant, 
wherein the wt. % is based on the total weight of the adhesive gold ink.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kasperchik et al. (# US 2014/0170395) discloses an ink set can comprise a metallic ink and a latex-based overcoat ink. The metallic ink can include a first liquid vehicle and metal particles having an average particle size from 3 nm to 180 nm. The latex-based overcoat ink can include a second liquid vehicle and latex particles having an average particle size from 10 nm to 500 nm and a glass transition temperature from -20 °C to 200  °C.
(2) Bishop et al. (# US 2003/0118729) discloses thiol stabilised gold nanoparticles for decorative uses. Methods of their preparation, compositions comprising them and uses of gold nanoparticles and compositions are also described (see Abstract).
(3) Chung et al. (# US 2008/0206488) discloses conductive ink compositions comprising a metal complex compound having a special structure and an additive and a method for preparing the same, more particularly to conductive ink compositions comprising a metal complex compound obtained by reacting a metal or metal compound with an ammonium carbamate- or ammonium carbonate-based compound and an additive and a method for preparing the same (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853